Citation Nr: 0947267	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  07-29 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease of the right wrist.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 2003 to May 2006

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that in the Veteran's July 2006 claim for 
compensation and pension, the Veteran raised a claim for the 
scars residual of his open reduction and internal fixation 
operation.  The Board refers this issue to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The records show that the Veteran was granted service 
connection for degenerative joint disease of the right wrist 
with a 10 percent disability evaluation in November 2006.  In 
its decision, RO noted that the Veteran sustained his wrist 
injury during service and that in June 2006 the Veteran's QTC 
examiner provided a diagnosis of degenerative joint disease 
in the right wrist.  The RO determined that a 10 percent 
evaluation was appropriate due to painful and limited motion 
of the Veteran's wrist without a showing of ankylosis.  

The Veteran's claims file shows that in July 2006, the RO 
requested the Veteran's service treatment records from the 
National Military Personnel Records Center (NPRC).  No 
response from the NPRC is shown in the Veteran's claims file.  
In an August 2006 correspondence to the Veteran, the RO 
requested the Veteran's service medical records stating that 
it did not look like the RO would otherwise receive his 
records.  While the Veteran did give the RO what records he 
had in his possession, it appears that the RO only made one 
attempt to retrieve his records from the NPRC.  As part of 
its duty to assist, the VA must make as many requests as are 
necessary to obtain relevant records from Federal departments 
or agencies.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Thus, 
additional development is necessary to recover the Veteran's 
records by all means possible unless it is determined that 
the records sought do not exist or that further efforts to 
obtain these records would be futile.  38 C.F.R. § 3.159.

The Board notes that during his June 2009 QTC examination, 
the Veteran stated that he underwent two operations at 
Midwest Regional Medical Center, one in March 2005 in which a 
plate was placed on his radius and another in April 2006 in 
which the plate was removed.  While the Veteran's available 
records currently contain operative reports from Midwest 
Regional Medical Center from the Veteran's March 2005 
operation, no such records exist from the Veteran's claimed 
April 2006 operation.  Further, the Board notes that neither 
the Veteran's July 2006 VA examination nor his July 2006 
statement in response to the RO's request for records 
mentions an April 2006 procedure.  In fact, the Veteran 
stated specifically that he had not received any treatment on 
his wrist in his July 2006 statement.  The Board finds that 
additional development is in order so that records of the 
Veteran's claimed April 2006 procedure, if such a procedure 
occurred, may be obtained.

Further, during his 2009 examination, the Veteran reported 
constant pain in his right wrist which traveled into his 
hand.  Despite the Veteran's assertion that his pain traveled 
into his hand, the June 2009 QTC examiner failed to examine 
the Veteran's hand for any possible neurological damage as 
pertaining to his wrist injury. 

The Board finds that the Veteran's complaints of pain from 
his wrist travelling into his hand raise the issue of a 
neuropathic condition in relation to the Veteran's in-service 
injury to his wrist.  In Clemons v. Shinseki, the United 
States Court of Veteran's Appeals for Veterans Claims pointed 
out that a claimant cannot be held to a "hypothesized 
diagnosis - one he is incompetent to render..." when 
determining what his actual claim may be.  Clemons v. 
Shinseki 23 Vet. App. 1, 6 (2009) (per curiam order); see 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Thus, as the 
Veteran's examiners have failed to determine whether there is 
a neuropathic condition, the Veteran's claim must be remanded 
in order to determine whether or not there is nerve damage 
associated with his in-service injury.

Finally, the Board notes the Veteran's contentions that an 
MRI is necessary to determine the state of the his right 
wrist, the Board finds, however, that a physician is best 
qualified to determine whether an MRI, or any other 
diagnostic test, is necessary and leaves that determination 
to the VA examiner.


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers who treated the Veteran for his 
right wrist, specifically to include 
Midwest Regional Medical Center.  After 
the Veteran has signed the appropriate 
releases, those records should be 
obtained and those records not already 
associated with the claims file should be 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If records 
identified by the Veteran cannot be 
obtained, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  The AMC/RO is to undertake any and 
all appropriate efforts to obtain a 
complete copy of the Veteran's service 
treatment records.

3.  The Veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of the Veteran's wrist 
disability including any associated 
neurological impairment.  All indicated 
tests and studies are to be performed, to 
include an MRI if deemed necessary by the 
examiner.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the physician.  

The examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet for the Joints, 
revised on April 20, 2009.  Sustainable 
reasons and bases are to be provided for 
any opinion rendered.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

6.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
Veteran need take no action unless 
otherwise notified.  VA will notify the 
Veteran if further action is required on 
his part.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


